FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DENNIS ROBINSON; SPENCER                
ROBINSON, JR.; RICKIE ROBINSON;
CYNTHIA ROBINSON; VICKIE
ROBINSON,
               Plaintiffs-Appellants,       No. 07-17052
                 v.                           D.C. No.
UNITED STATES OF AMERICA, as               CV-04-00734-
Trustee for the Indians of the               RRB/KJM
Mooretown Rancheria a.k.a.                   OPINION
Maidu Indians of California;
DEPARTMENT OF INTERIOR, Bureau
of Indian Affairs,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
           for the Eastern District of California
        Ralph R. Beistline, District Judge, Presiding

                   Argued and Submitted
         April 17, 2009—San Francisco, California

                   Filed November 2, 2009

     Before: Dorothy W. Nelson, Marsha S. Berzon, and
             Richard R. Clifton, Circuit Judges.

               Opinion by Judge D W. Nelson




                            14783
14786             ROBINSON v. UNITED STATES




                         COUNSEL

Joseph P. Mascovich, Randolph Cregger & Chalfant LLP,
Sacramento, California, for appellants Dennis Robinson,
Spencer Robinson, Jr., Rickie Robinson, Cynthia Robinson,
and Vickie Robinson.

Tamara N. Rountree, Environment & Natural Resources Divi-
sion, United States Department of Justice, Washington, D.C.,
for appellee United States.


                          OPINION

D. W. NELSON, Senior Circuit Judge:

   The Robinsons appeal the dismissal of their complaint for
lack of subject matter jurisdiction due to the sovereignty of
the United States government under the Quiet Title Act. We
have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate
the district court’s order. We remand so that the district court
may determine whether appellants may assert jurisdiction
under the Federal Tort Claims Act.
                  ROBINSON v. UNITED STATES               14787
         FACTUAL AND PROCEDURAL HISTORY

   In the mid-1970s, Clinton and Lorene Miller and Spencer
and Alverda Robinson purchased approximately 620 acres of
land in Butte County, California. In 1978, a twenty-foot wide
road, known as Alverda Drive, was built across Parcels 2, 3,
and 4 of the lot. Alverda Drive connects several of the other
parcels with local roads.

   In 1979, the Robinsons and the Millers entered into a Road
Maintenance Agreement (the “RMA”) whereby they both
agreed to bear the cost of maintaining “the roadways and
drainage facilities.” In 1980, the Millers gifted a portion of
their land, as well as a sixty-foot “non-exclusive right of way
for road and public utilities” over Parcels 2 through 4, to the
Robinson family. The RMA was duly recorded.

   Through a series of transactions, Parcels 2 through 4 were
conveyed to the Indians of the Mooretown Rancheria, also
known as the Maidu Indians of California (the “Maidu” or the
“Tribe”). All of the grants noted the “60.00 foot right of way
for road and public utility purposes” (the “easement”). The
Maidu subsequently conveyed the parcels, subject to the ease-
ment, to the United States to hold in trust for the Tribe.

   In the 1990s, the Maidu constructed homes and a casino on
Parcel 4. In 2004, Dennis, Spencer, Rickie, Cynthia, and
Vickie Robinson filed suit in the Eastern District of California
alleging, inter alia, that an unshored slope caused subsidence
and that a curb, concrete walkway, wrought iron fence, and
fire hydrant encroached onto the easement. The complaint
alleged disruption of lateral and subjacent support, negli-
gence, and nuisance.

   Although the Government did not dispute the existence of
the easement, it filed a motion to dismiss arguing, inter alia,
that the court lacked subject matter jurisdiction over the claim
due to sovereign immunity. The district court agreed and dis-
14788              ROBINSON v. UNITED STATES
missed the case for lack of subject matter jurisdiction. The
Robinsons then timely appealed to this court.

                  STANDARD OF REVIEW

   “Unless the jurisdictional issue is inextricable from the
merits of a case, the court may determine jurisdiction on a
motion to dismiss for lack of jurisdiction under Rule 12(b)(1)
of the Federal Rules of Civil Procedure.” Kingman Reef Atoll
Invs., L.L.C. v. United States, 541 F.3d 1189, 1195 (9th Cir.
2008). A district court may “hear evidence regarding jurisdic-
tion” and “resolv[e] factual disputes where necessary.”
Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir.
1983). “[N]o presumptive truthfulness attaches to plaintiff’s
allegations.” Id. (internal quotation marks omitted). “Once
challenged, the party asserting subject matter jurisdiction has
the burden of proving its existence.” Rattlesnake Coal. v.
E.P.A., 509 F.3d 1095, 1102 n.1 (9th Cir. 2007).

   “Subject matter jurisdiction determinations are subject to
de novo review.” State of Alaska v. Babbitt, 38 F.3d 1068,
1072 (9th Cir. 1994) (“Albert”). “A district court’s findings of
fact relevant to its determination of subject matter jurisdiction
are reviewed for clear error.” Kingman, 541 F.3d at 1195.

                         DISCUSSION

   Federal sovereign immunity insulates the United States
from suit “in the absence of an express waiver of this immu-
nity by Congress.” Block v. North Dakota, 461 U.S. 273, 280
(1983).

   [1] The Government argues that the Robinsons’ suit falls
within the purview of the Quiet Title Act (“QTA”), 28 U.S.C.
§ 2409a, which waives the Government’s immunity in actions
to quiet title. The QTA’s waiver of sovereign immunity, how-
ever, “does not apply to trust or restricted Indian lands.” Id.
                    ROBINSON v. UNITED STATES                 14789
§ 2409a(a).1 When the United States “has a colorable claim”
that it holds the land in trust for an Indian tribe, courts do not
have jurisdiction over a quiet title claim otherwise within the
scope of the QTA. State of Alaska v. Babbitt, 182 F.3d 672,
675 (9th Cir. 1999) (“Bryant”); Albert, 38 F.3d at 1072-73;
Wildman v. United States, 827 F.2d 1306, 1309 (9th Cir.
1987). There is no dispute that the Government holds the land
in trust for the Maidu. Thus, if the Robinsons’ suit falls within
the substantive scope of the QTA, their claims must fail for
lack of subject matter jurisdiction because the QTA “pro-
vide[s] the exclusive means by which adverse claimants [can]
challenge the United States’ title to real property.” Block, 461
U.S. at 286 (emphasis added); cf. Bryant, 182 F.3d at 674
(noting that plaintiffs could not avoid the Indian lands excep-
tion of the QTA by claiming jurisdiction under the Adminis-
trative Procedure Act).

   [2] The Robinsons argue that the QTA does not apply to
their suit because theirs is not an action to quiet title; rather,
they allege tort claims that fall within the purview of the Fed-
eral Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1),
2674. Under the FTCA, there is no “Indian lands” exception.
See id. Thus, if the QTA would not substantively apply but
for the Indian Lands Exception, remand would be appropriate
to determine whether jurisdiction over their suit lies under the
FTCA.

  Under the QTA,

      The United States may be named as a party defen-
      dant in a civil action under this section to adjudicate
      a disputed title to real property in which the United
      States claims an interest, other than a security inter-
      est or water rights.
  1
    Because the statute and cases frequently refer to Native American
tribes as “Indians,” we likewise use this terminology.
14790              ROBINSON v. UNITED STATES
28 U.S.C. § 2409a(a) (emphasis added).

  For a court to exercise jurisdiction under the QTA, “(1) the
United States must claim an interest in the property at issue,
and (2) there must be a disputed title to real property.” Leis-
noi, Inc. v. United States, 170 F.3d 1188, 1191 (9th Cir.
1999). Only the second requirement is at issue in this appeal.

   [3] This court has repeatedly held that both disputes over
the right to an easement and suits seeking a declaration as to
the scope of an easement fall within the purview of the QTA.
See, e.g., Skranak v. Castenada, 425 F.3d 1213, 1218 (9th
Cir. 2005) (dispute over plaintiff’s right to an easement over
national forest); McFarland v. Norton, 425 F.3d 724, 726-27
(9th Cir. 2005) (dispute over plaintiff’s right to access a route
through a national park); Michel v. United States, 65 F.3d
130, 131-33 (9th Cir. 1995) (per curiam) (dispute regarding
the scope of easement over national wildlife refuge); Shultz v.
Dep’t of Army, 886 F.2d 1157, 1159-61 (9th Cir. 1989) (dis-
pute arising because the army erected a fence and gate pre-
venting public access to road even though federal land
acquisition was “made ‘subject to valid existing rights’ ”);
Narramore v. United States, 852 F.2d 485, 490-92 (9th Cir.
1988) (dispute over whether flooding exceeded the scope of
an easement).

   [4] The Robinsons argue that unlike the plaintiffs described
above, they do not seek a declaration either establishing their
right to the easement or determining its scope; rather, they
seek relief in tort. That is so. However, although the Robin-
sons’ complaint does not seek a declaration of title as a rem-
edy, resolution of their tort claims may require the court to
consider the terms of the easement. Whether such a suit falls
within the scope of the QTA is a question of first impression.

   We look to the QTA to outline the boundaries of the United
States’ consent to suit and rely upon our familiar principles of
statutory construction. “The purpose of statutory construction
                   ROBINSON v. UNITED STATES                14791
is to discern the intent of Congress in enacting a particular
statute.” United States v. Daas, 198 F.3d 1167, 1174 (9th Cir.
1999). “The first step in ascertaining congressional intent is
to look to the plain language of the statute.” Id. “The plain
meaning of the statute controls, and courts will look no fur-
ther, unless its application leads to unreasonable or impracti-
cable results.” Id. “[I]n ascertaining the plain meaning of the
statute, the court must [also] look to . . . the language and
design of the statute as a whole.” Nadarajah v. Gonzales, 443
F.3d 1069, 1076 (9th Cir. 2006) (internal quotation marks and
alterations omitted). Finally, “[i]f the statute is ambiguous . . .
[,] courts may look to its legislative history for evidence of
congressional intent.” Daas, 198 F.3d at 1174.

   [5] We therefore first turn to the text of the statute and the
phrase “adjudicate a disputed title.” The word “adjudicate” is
defined as, inter alia, (1) “to settle finally (the rights and
duties of the parties to a court case) on the merits of issues
raised”; or (2) “to pass judgment on.” WEBSTER’S THIRD NEW
INTERNATIONAL DICTIONARY 27 (1968); see Johnson v. Aljian,
490 F.3d 778, 780 (9th Cir. 2007) (following “the common
practice of consulting dictionary definitions to clarify the[ ]
ordinary meaning” of statutory language) (internal quotation
marks omitted). “Adjudicate” is thus ambiguous in this con-
text. Although it certainly refers to the ultimate remedy, it
could also include the legal findings upon which the ultimate
determination rests.

   [6] On the one hand, the statute is entitled the “Quiet Title
Act,” see 28 U.S.C. § 2409a, which would indicate that the
act only applies to traditional “quiet title” actions. The legisla-
tive history, however, indicates that Congress did not intend
to limit the waiver solely to the traditional “quiet title” cause
of action; instead Congress was more generally concerned
with interests that “cloud title,” i.e., interests that raise ques-
tions that may affect the claim of title and pose problems in
the future. In the accompanying House Report, Congress
noted:
14792                 ROBINSON v. UNITED STATES
      The history of this type of action goes back to the
      Courts of England. Suits to quiet title or to remove
      a cloud on title originated in the equity court of
      England. They were in the nature of bills quia timet,
      which allowed the plaintiff to institute suits when an
      action would not lie in a court of law.[2] For
      instance, a plaintiff whose title to land was continu-
      ally being subjected to litigation in the law courts
      could bring a suit to quiet title in a court of equity
      in order to obtain an adjudication on title and relief
      against further suits. Similarly, one who feared that
      an outstanding deed or other interest might cause a
      claim to be presented in the future could maintain a
      suit to remove a cloud on title. . . . This, of course,
      is merely included to show the history of this type of
      action.

      ...

      Perhaps the most common application of the pro-
      posed statute would be in boundary disputes between
      the United States and owners of adjacent property.

H.R. Rep. No. 92-1559, at 5-6 (1972), as reprinted in 1972
U.S.C.C.A.N. 4547, 4551-52.

   [7] In interpreting 28 U.S.C. § 2410, an analogous statute
which permits the United States to be a party in an action to
“quiet title” to properties in which the United States has a
lien, this circuit has noted that the phrase “comprehends a suit
to remove a cloud upon the title of a plaintiff.” United States
v. Coson, 286 F.2d 453, 457 (9th Cir. 1961); see also United
  2
   A “bill quia timet” was the “equitable bill used to guard against possi-
ble or prospective injuries.” BLACK’S LAW DICTIONARY 156 (7th ed. 1999).
“Quia timet is the right to be protected against anticipated future injury
that cannot be prevented by the present action.” Id. at 1260 (quoting 27A
Am. Jur. 2d EQUITY § 93, at 581 (1996)).
                    ROBINSON v. UNITED STATES                14793
States v. Bedford Assocs., 657 F.2d 1300, 1316 (2d Cir. 1981)
(finding that § 2409a “plainly permits a variety of suits
besides the typical quiet title action, in which adverse claim-
ants to real property seek an adjudication of title as between
themselves”); Prater v. United States, 612 F.2d 157, 159 (5th
Cir. 1980) (same). Indeed, courts have impliedly held that the
QTA was the exclusive remedy for suits that were not tradi-
tional “quiet title” suits but the remedy sought pragmatically
involved some type of declaration as to the ownership rights
of the parties. See, e.g., Metro. Water Dist. of S. Cal. v. United
States, 830 F.2d 139, 143 (9th Cir. 1987) (“Although MWD
may not be seeking to quiet title to the land in itself, . . . [t]he
effect of a successful challenge would be to quiet title in oth-
ers than the Tribe.”); Bedford, 657 F.2d at 1316 (permitting
a mortgage foreclosure action against a property in which the
United States had a leasehold interest because resolution of
the claim clarified the respective rights of all the parties in the
property); Prater, 612 F.2d at 159 (concluding that an alleged
interest in equitable title was sufficient to sustain a claim
under the QTA); cf. County of Patrick, Va. v. United States,
596 F.2d 1186 (4th Cir. 1979) (resolving a claim for interfer-
ence with an easement under the Quiet Title Act without
directly addressing jurisdiction). Where, on the other hand,
there was no real dispute as to an ownership interest, courts
have held that the QTA does not apply to a related tort claim.
See Dunbar Corp. v. Lindsey, 905 F.2d 754, 759 (4th Cir.
1990) (permitting an action for trespass where the plaintiff did
not assert an ownership interest in his complaint).

    [8] We adopt a pragmatic approach and conclude that a suit
that actually challenges the federal government’s title, how-
ever denominated, falls within the scope of the QTA regard-
less of the remedy sought. To hold otherwise would merely
allow parties to avoid the limitations of the QTA by raising
contract or tort claims. At the same time, a suit that does not
challenge title but instead concerns the use of land as to which
title is not disputed can sound in tort or contract and not come
within the scope of the QTA.
14794                  ROBINSON v. UNITED STATES
   [9] We turn now to the facts of this case. There is no dis-
pute that the trust property was subject to a sixty-foot ease-
ment for specified purposes. The parties agree to that much.
Although the Government suggests, vaguely, that it does dis-
pute the easement, a close reading of its brief indicates that it
maintains only that the Indians’ use of the land has not inter-
fered with the easement, but does not disagree with the Rob-
insons about the land area or the intended use of the easement.
The litigation therefore should not result in any adjudication
of title to the easement claimed by the Robinsons, and the
Robinsons’ suit properly sounds in tort, as alleged.

   [10] Because, pragmatically, the effect of this suit as
pleaded is not to challenge the federal government’s title, the
QTA does not apply to the Robinsons’ suit3. Accordingly, we
vacate the lower court’s order and remand so that the district
court may consider whether jurisdiction over this claim lies
under the FTCA.

                             CONCLUSION

  For the foregoing reasons, we VACATE the district court’s
order and REMAND for further proceedings.

   VACATED; REMANDED.




  3
   If a dispute over title does arise as this litigation develops, the district
court must then decline jurisdiction over that dispute.